DETAILED ACTION
	This Office action is in response to the RCE received December 27, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over JP-2010-134445 (ICHIKAWA et al) in view of HATAKEYAMA et al (2007/0207408) and YAMAGUCHI et al (2012/0237874) and KUROSAWA et al (2012/0164578) and JP-2012-189977 (ICHIKAWA et al) and IIZUKA et al (8,846,293).
Claim 1 now recites the following:

    PNG
    media_image1.png
    694
    671
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    836
    665
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    560
    664
    media_image3.png
    Greyscale

ICHIKAWA et al ‘445 disclose a salt and a photoresist composition comprising a polymer resin, an acid generating compound and a quencher wherein the compound of the formula is not used in a working example listed in paragraph [0024] and [0027] for the hydroxyl and ketone structured end groups, however these compounds are reported to be equivalent to the other listed salts in paragraph [0024] and [0027], as seen below:

    PNG
    media_image4.png
    104
    189
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    629
    861
    media_image5.png
    Greyscale

Further the defined group Y1 is expressed as the formula (I), among [formula (1A), (1B), (IC) and (ID) as seen in paragraph [0016], shown here:
    PNG
    media_image6.png
    538
    845
    media_image6.png
    Greyscale

Thus, the ketone group and the hydroxyl group substituents off the alicyclic ring in (IA) would be seen as equivalent substituted group such that would be seen as exchangeable on the anion sulfonate salt of the photoacid generators.
HATAKEYAMA et al report the functional equivalence of the following lactone repeating unit for photoresist polymers on page 17.

    PNG
    media_image7.png
    225
    120
    media_image7.png
    Greyscale

paragraph [0011] on page 1 and page 72 for the hydrophobic resin that do not have an acid labile group, (HR-3) is attached for reference:	
    PNG
    media_image8.png
    182
    387
    media_image8.png
    Greyscale

YAMAGUCHI et al also disclose the use of photoacid generators containing sulfonium salt cations meeting the amended Z+ organic cation in claim 1, see PAG-4 below from paragraph [0505], page 86 used in Example 4 of Table 2, page 91:

    PNG
    media_image9.png
    258
    405
    media_image9.png
    Greyscale

KUROSAWA et al report functionally equivalent repeating units having same or similar groups at disclosed in HATAKEYAMA et al as seen on page 36 compound (a2-2-5) shown here:

    PNG
    media_image10.png
    253
    333
    media_image10.png
    Greyscale

This unit is also reported in HATAKEYAMA et al on page 16 shown here:

    PNG
    media_image11.png
    195
    367
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    914
    339
    media_image12.png
    Greyscale


ICHIKAWA et al report the use of an inner salt of the following structure which provide excellent line edge roughness with good focus margins, see the abstract for the structure below:
    PNG
    media_image13.png
    459
    766
    media_image13.png
    Greyscale

IIZUKA et al report an actinic radiation-sensitive composition comprising a resin, acid generator and as a hydrophobic resin that contains structural units of the following structure units column 151, lines 30-55 which meets now amended claim 1, see below:
    PNG
    media_image14.png
    409
    375
    media_image14.png
    Greyscale

Further IIZUKA et al report photoacid generating sulfonium salts of the following formula which meets the claimed organic cation of (b2-1) as amended, wherein Rb4 and Rb5 are bonded together with a sulfur atom bonded thereto to form a sulfur-containing ring.     The sulfonium salts can be found in column 66 and 69 shown below:

    PNG
    media_image15.png
    537
    417
    media_image15.png
    Greyscale

The specific species are a sampling of the cation salts which can be used in a working example such as seen in Example 7, Table 3-1 in column 200 shown below:
    PNG
    media_image16.png
    180
    398
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    697
    588
    media_image17.png
    Greyscale


It would have been prima facie obvious to one of ordinary skill in the art of photoresist composition and photoacid generators to substitute the compound of formula (Ia-1-11) in any of the examples found in Table 1, column 163, lines 10-24 and use known lactone repeating units as 
And it would have been prima facie obvious to the skilled artisan of photoresist compositions and acid generators to use the compound in ICHIKAWA et al '445 having a ketone substituent in place of the hydroxyl substituent on the alicyclic end group in place of an acid salt having any of the formula (IA), (IB), (IC), (ID) as seen in paragraph [0027] in place of the working examples as well as add the iodonium inner salt as reported from ICHIKAWA et al  and formulating a hydrophobic resin such as resin (B-17) in the composition along with the sulfonium salts of either YAMAGUCHI et al or IIZUKA et al disclosed above with reasonable expectation of same or similar results for good resolution, good line edge roughness, good focus margins and good pattern failure tolerance in immersion lithography techniques.
The rejection is repeated wherein each of the claimed components is known in the art.   Applicants lack objective evidence submitted under Rule 132 which may overcome the prima facie case of obviousness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                                    Primary Examiner, Art Unit 1737                                                                                                                    
J. Chu
March 25, 2022